              Case 1:19-cv-03377-LAP Document 98 Filed 12/20/19 Page 1 of 1



                                       Cooper & Kirk
                                                     Lawyers
                                       A Professional Limited Liability Company

Charles J. Cooper                 1523 New Hampshire Avenue, N.W.                            (202) 220-9600
(202) 220-9660                         Washington, D.C. 20036                              Fax (202) 220-9601
ccooper@cooperkirk.com

                                             December 20, 2019

VIA ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP
               Motion for Leave To File an Amended Complaint

Dear Judge Preska:

       I write on behalf of Plaintiff Virginia Giuffre regarding the motion for leave to file an amended
complaint that accompanies this letter. This Court’s Individual Practices require parties to seek leave of
the Court before filing a motion for leave to amend pleadings. It is our understanding that the Stipulation
and Order dated November 26, 2019, Doc. No. 95, provides that leave.

        If that understanding is mistaken, we respectfully submit this letter pursuant to Individual Practices
Rule 2, requesting the Court’s leave to file the motion that accompanies this letter and/or to file the
proposed amended complaint that accompanies the motion. The Court and the parties had an opportunity
to discuss Plaintiff’s motion and Defendant’s objections thereto at the status conference on December 2,
2019. After that conference, counsel for the parties met and conferred, and Defendant maintained his
opposition to the motion.

       As set forth in the memorandum of law that accompanies the motion, Plaintiff’s proposed
amendment is proper. Federal Rule of Civil Procedure 15(a)(2) requires that leave to amend pleadings
shall be freely given, and Plaintiffs’ proposed amendment is not unduly delayed, does not prejudice
Defendant, and is not futile.

                                                           Respectfully,

                                                           /s/ Charles J. Cooper
                                                           Charles J. Cooper

cc: Counsel of Record
